Citation Nr: 0514688	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03 34-204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code, for 
foreign courses at John Abbott College in Quebec, Canada.

2.  Entitlement to a beginning eligibility date for DEA 
earlier than August 29, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active service from January 1967 to August 
1969.  The appellant is his daughter.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2002 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the appellant's claim for DEA for John Abbott College 
and assigned a beginning eligibility date for DEA of either 
July [redacted], 2002 or September 3, 2002.  Subsequently, in 
November 2003, the RO assigned a beginning eligibility date 
of August 29, 2002.  She filed a timely appeal seeking DEA 
and foreign course approval for John Abbott College and an 
earlier beginning eligibility date of August 1, 2001.

In her February 2004 substantive appeal (VA Form 9), the 
appellant requested a hearing before the Board at its central 
offices in Washington, D.C.  In August 2004, however, she 
withdrew her request for a hearing.  See 38 C.F.R. 20.702(e) 
(2004).

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.




REMAND

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the RO did not provide the appellant with the 
requisite VCAA notice as outlined in 38 C.F.R. § 3.159 
(2004).  So a remand is necessary.  Also, as outlined below, 
VA has an obligation to assist the appellant in 
substantiating her claims.  VA has not met this obligation, 
either.




Entitlement to DEA for Courses at John Abbott College

On August 29, 2002, the RO issued a decision granting the 
veteran a total disability rating based on individual 
unemployability (TDIU).  The effective date of his TDIU is 
July 6, 1999.  The RO sent him a letter informing him of the 
decision on September 3, 2002.  The letter also explained 
that DEA was established from July 6, 1999.

A few weeks later, in September 2002, the appellant filed a 
claim for DEA.  Her claim included DEA for courses taken in 
the Creative Arts Pre-University Program at John Abbott 
College in Quebec, Canada.  She attended John Abbott College 
from August 2001 to June 2002.  

In order to obtain DEA for courses taught in foreign 
countries, VA must approve the courses.  And in order to be 
approved, a postsecondary course offered in a foreign country 
must meet the following provisions:

(i)	The educational institution offering the course is an 
institution of higher learning, and
(ii)	The course leads to a standard college degree or its 
equivalent.

See 38 C.F.R. § 21.4260(a)(1) (2004).

A degree is the equivalent of a standard college degree when 
the program leading to the degree has the same entrance 
requirements as one leading to a degree granted by a public 
degree-granting institution of higher learning in that 
country.  38 C.F.R. § 21.4260(a)(2) (2004).



An educational institution, located in a foreign country, is 
considered an institution of higher learning if it offers a 
course leading to a standard college degree or the 
equivalent, and is recognized as an institution of higher 
learning by the secretary of education (or comparable 
official) of the country in which the educational institution 
is located.  See 38 C.F.R. § 21. 4200(h)(4) (2004).  

The term "standard college degree" means an associate or 
higher degree awarded by an institution of higher learning as 
further defined by 38 C.F.R. §21.4200(e) (2004).

VA's Director of Education Service determines whether a 
foreign course is approved for purposes of receiving DEA.  38 
C.F.R. § 21.4260(c) (2004).  In July 2003, the Director sent 
a letter to the veteran explaining why the courses at John 
Abbott College had been denied.  The Director stated:

Regrettably, the programs offered at this college 
do not lead to a standard college degree or the 
equivalent and cannot be approved.  They are 
preparatory programs to help students succeed in 
their future college studies and are not programs 
of education.  [The appellant] cannot receive DEA 
benefits while attending this college.  

The appellant attended a Pre-University Program in Creative 
Arts at John Abbott College.  According to the course 
catalogue, this program requires a secondary diploma (high 
school) for admittance.  The Pre-University Program for 
Creative Arts is a two-year program consisting of 29 courses.  
Although it is not entirely clear from the course catalogue, 
presumably a student would be eligible for a 2-year diploma 
or certificate upon completion.  The requirements for this 
program include English, French, Humanities, various courses 
in the Arts, and Physical Education.  

Although additional information is needed, it appears at 
first glance that this program is equivalent to an associate 
degree program offered at many community colleges in the 
United States.  Assuming a student of the Creative Arts Pre-
University Program at John Abbott College receives a 2-year 
diploma or certificate, it is unclear why the Director of 
Education Service denied approval.  It appears that John 
Abbott College is an institution of higher learning because 
it accepts only students who have received a secondary 
diploma.  So a remand is necessary to obtain additional 
information relating to the diploma or certificate that is 
offered upon completion of the Creative Arts Pre-University 
Program.  Also, information should be obtained from the 
Quebec Ministry of Education regarding John Abbott's 
accreditation status as an institution of higher learning.

In addition, the claims file and education files do not 
contain an Enrollment Certificate (VA Form 22-1999) 
confirming the appellant's attendance at John Abbott College.  
In a November 2002 letter from the veteran, he stated that he 
enclosed the appellant's transcripts from John Abbott 
College.  Unfortunately, this information is not contained in 
the file.  So, on remand, the appellant should be asked to 
provide an Enrollment Certificate (VA Form 22-1999) for her 
attendance at John Abbott College.


Entitlement to an Earlier Beginning Eligibility Date

The appellant also contends she is entitled to an earlier 
beginning eligibility date for DEA benefits.  The RO selected 
a beginning eligibility date of August 29, 2002, and she is 
requesting an eligibility date of August 1, 1999, to cover 
the dates she attended John Abbott College.

The general rule is that DEA benefits may not be afforded 
prior to the eligible person's 18th birthday or the 
completion of secondary schooling, whichever is earlier, 
unless it is determined through counseling that the best 
interests of the eligible person will be served by entering 
training at an earlier date and the eligible person has met 
certain other requirements specified by regulation.  
38 C.F.R. § 21.3040(a) (2004).  

The beginning and ending dates of an eligible child's period 
of eligibility for DEA are outlined in 38 C.F.R. § 21.3041 
(2004).  Paragraph (a) calculates the basic beginning of an 
eligible child's period of eligibility as his or her 18th 
birthday or successful completion of secondary schooling, 
whichever occurs first.  Paragraph (b) sets forth several 
exceptions to that rule.  For example, an eligible child may 
have a beginning date later than the basic beginning date if 
the effective date of the permanent and total disability 
rating is before the child has reached 18, but the date of 
notification to the veteran from whom the child derives 
eligibility occurs after the child has reached 18.  38 C.F.R. 
§ 21.3041(b)(2)(i) (2004).  In such circumstances, the 
beginning date of eligibility shall be the basic beginning 
date as determined in paragraph (a) of this section, or the 
date of notification to the veteran, whichever is more 
advantageous to the eligible child.  Id.  

In this case, the appellant turned 18 on July [redacted], 2002, but 
she completed her secondary schooling in June 2001.  So her 
basic beginning date is June 2001.  On September 3, 2002, 
however, VA informed her father that it had assigned TDIU 
along with DEA effective retroactively from July 6, 1999.  
So, according to 
38 C.F.R. § 21.3041, she can have a beginning eligibility 
date of June 2001, the date she finished high school, or 
September 2002, the date her father was notified of his TDIU 
- whichever is more advantageous to her.  

In this case, as the appellant has argued, the most 
advantageous date for her to be eligible to receive DEA is 
August 1, 2001 - to cover the period she attended John Abbott 
College.  But this will only be more advantageous to her if 
VA approves the courses taken at John Abbott College.  And 
since that issue is being remanded for additional evidentiary 
development, the calculation of the beginning date of her 
period of eligibility also must be remanded since the claims 
are inextricably intertwined.  This also avoids piecemeal 
adjudication of these claims.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2004), are fully 
complied with and satisfied.

*Specifically, send the appellant a 
letter notifying her of the evidence 
necessary to substantiate her claim for 
entitlement to DEA for John Abbott 
College (i.e., in order for foreign 
course approval, she must establish that 
John Abbott College is:  (i) an 
institution of higher learning; and (ii) 
the course leads to a standard college 
degree or its equivalent).  

The RO must also (1) inform the appellant 
about the information and evidence not of 
record that is necessary to substantiate 
her claims; (2) inform her about the 
information and evidence that VA will 
seek to provide; (3) inform her about the 
information and evidence she is expected 
to provide; and (4) request or tell her 
to provide any evidence in her possession 
pertaining to the claims that is not 
already on file.  

2.  Send the appellant an Enrollment 
Certificate (VA Form 21-1999) for John 
Abbot College and request that she 
complete the form and return it to VA to 
confirm her attendance at John Abbott 
College.

3.  Contact the Quebec Ministry of 
Education to obtain information regarding 
the accreditation status, or the Canadian 
equivalent, for the Creative Arts Pre-
University Program at John Abbot College.  
If VA does not receive a response, notify 
the appellant accordingly.  See 38 
U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2004).  

4.  Contact John Abbott College to obtain 
information regarding the diploma or 
certificate that is awarded upon 
completion of the Creative Arts Pre-
University Program.  Specifically, ask 
whether the diploma or certificate issued 
is equivalent to one granted by a public-
granting institution of higher learning 
in Canada.  If VA does not receive a 
response, notify the appellant 
accordingly.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  



5.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Then readjudicate the appellant's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to her satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to her and her 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the appellant or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



